Citation Nr: 1518478	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  14-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran made claims for PTSD, anxiety, and depression, and the record shows evidence of mood disorder, all of which are reasonably included in this appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of service connection for an acquired psychiatric disorder was dismissed in a May 2011 Board decision.  

2.  Evidence since the Board's May 2011 dismissal raises a reasonable possibility of substantiating the claim for an acquired psychiatric disability.


CONCLUSION OF LAW

The May 2011 Board decision became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens the claim and remands for additional development, the Veteran is not prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5107.

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In May 2011, the Board dismissed the Veteran's appeal of the denial of service connection for an acquired psychiatric disorder, because the Veteran withdrew the claim in accordance with 38 C.F.R. § 20.204.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the May 2011 decision; therefore, this decision became final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The March 2009 rating decision on appeal to the Board in May 2011 confirmed prior denials finding that the Veteran's mood disorder was not related to service.  

Evidence of record at the time of the May 2011 Board decision included the Veteran's service records, treatment records, statements, and VA examination. Service records showed in-service complaints of and treatment for a nervous condition.  VA records showed diagnosis and treatment for anxiety disorder, depressive disorder, dysthymia, and mood disorder in 2000, 2005, 2006, 2007, and 2008.  The January 2009 examiner diagnosed mood disorder and found that his current mental health condition was less likely than not related to service.  The Veteran stated that his nervous condition began during service and he had treatment during and since service. 

Since the last final adjudication of his claim, the Veteran has provided additional statements, treatment records, and a disability benefits questionnaire (DBQ).  The new evidence relates to the unestablished element of the previously denied claim. Specifically, newly received treatment records show treatment for anxiety and nerves in the 1980s, supporting the Veteran's reports of a continuous disability since service.  VA treatment records also show a new diagnosis of PTSD with continuous diagnoses and treatment for anxiety and depression.  The Veteran gave a more detailed statement of stressors he experienced in service, which could support the PTSD diagnosis.  The evidence raises a reasonable possibility of substantiating the claim inasmuch as it addresses the question of a nexus between current mental health diagnoses and service.  Therefore, the claim is reopened. See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a) . 


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.


REMAND

The provider in the October 2013 DBQ could not diagnose the Veteran or provide a nexus opinion.  The January 2009 examiner was unable to consider the new evidence of continuous treatment that the Veteran later submitted.  An additional opinion would be helpful to adjudicate this issue.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the January 2009 VA examiner, or another appropriate examiner, to provide opinions on the Veteran's mental health.  An examination should be scheduled only if the examiner deems necessary.  The examiner should address the following:

a. Does the Veteran meet the criteria for a diagnosis of PTSD?  

If so, is PTSD at least as likely as not related to service?  

b. Is depressive disorder, diagnosed in VA treatment from 2012 to 2014, at least as likely as not related to service?

c. Is anxiety disorder, diagnosed in VA treatment from 2012 to 2014, at least as likely as not related to service?

d. Is mood disorder, diagnosed in January 2009 and January 2014, at least as likely as not related to service?

Please consider reports and treatment for nervousness in service in February 1961 and April 1962, treatment for anxiety and nervousness in 1985 and 1986, August 2007 treatment stating that depression and mood disorder were due to anxiety disorder, and the Veteran's and his wife's statements of continuous symptoms and treatment since service.

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


